IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT




                            No. 97-10836
                        Conference Calendar



CLINTON CUMMINGS,

                                    Plaintiff-Appellant,

versus

JOE DONALDSON, Dr., Employee, Texas
Department Criminal Justice Jordan Unit,

                                    Defendant-Appellee.


                      - - - - - - - - - - - -
          Appeals from the United States District Court
                for the Northern District of Texas
                        USDC No. 2:94-CV-11
                      - - - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Clinton Cummings, Texas prisoner # 637608, appeals the

district court’s denial of his motion for the entry of judgment

dismissing his 42 U.S.C. § 1983 action.    He alleged that the

district court did not enter a final judgment in a separate

document as required by Fed. Rs. Civ. P. 58 and 79(a).     He moves

this court for an extension of time to file his brief, for a

transcript of his trial at government expense, and for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-10836
                               - 2 -

appointment of appellate counsel.

     The record shows that the district court entered a final

judgment in a separate document from its order stating its

findings of fact.   Cummings’ appeal is frivolous and entirely

without merit and is DISMISSED in accordance with 5th Cir. R.

42.2.   His motions are DENIED.

     DISMISSED.